Case 5:20-cv-02564-PA-MAA Document 4 Filed 12/14/20 Page 1 of 2 Page ID #:53



 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER GARCIA,                                       No. 2:20-cv-2337 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff’s claims arise from events occurring at Ironwood State Prison where

19   plaintiff still resides. Ironwood State Prison is located within the jurisdiction of the United States

20   District Court for the Central District of California. While plaintiff names some people as

21   defendants who appear to reside in Sacramento, plaintiff fails to state actionable claims against

22   these defendants. Plaintiff challenges their processing of inmate grievances, but plaintiff has no

23   right to have grievances resolved in any particular way. Ramirez v. Galaza, 334 F.3d 850, 860

24   (9th Cir. 2003). Further, plaintiff fails to allege any Sacramento defendant was personally

25   involved in a violation of plaintiff’s federal rights and there can be no liability under 42 U.S.C. §

26   1983 unless there is some affirmative link or connection between a defendant’s actions and the

27   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976).

28   /////
                                                         1
Case 5:20-cv-02564-PA-MAA Document 4 Filed 12/14/20 Page 2 of 2 Page ID #:54



 1            Good cause appearing, and in the interest of justice, the court will transfer this action to

 2   the Central District. See 28 U.S.C. §1404.

 3            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 4   States District Court for the Central District of California.

 5   Dated: December 14, 2020
                                                        _____________________________________
 6
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1/kly
     garc2337.21a
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
